DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed 07/26/2022.
Claims 1, 2, 4, 8, 21, 22, 24, 28, and 29 are pending.
Response to Arguments
Applicant's arguments filed 07/26/2022 regarding the rejection of the claims under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered but they are not persuasive.
Rejection of claims 1, 2, 4, 8, 21, 22, 24, 28, and 29 under 35 U.S.C. 101
	Applicant argues that the claims are not directed to a mental process since the device comprises only physical components such as a monitoring device, electrodes, an ECG sensor, a user interface, and computer readable memory (i.e. see Remarks, pages 7-10). Examiner respectfully disagrees. Independent claims 1, 21, and 29 are directed towards a system and method for filtering P-waves by obtaining ECG data, calculating quality scores of the P-waves, comparing the quality scores of the P-waves to each other, storing the P-waves with better quality scores, calculating atrial conduction velocity, calculating a likelihood of atrial fibrillation or stroke, and displaying the results. The additional elements of a wearable monitoring device, a user interface, electrodes, a processor, and computer readable memory does not add significantly more, as the claims still provide no means of practically using the additional element. Simply detecting and displaying characteristics of a P-wave does not integrate the abstract idea into a practical application. See MPEP 2106.04(a)(2)(III)(C). It is well known to use a wearable monitoring device, a user interface, electrodes, a processor, and memory, as explained in the prior art rejection below. Due to the reasons discussed above, the rejection of claims 1, 2, 4, 8, 21, 22, 24, 28, and 29 under 35 U.S.C. 101 is maintained. 
	Further, no arguments or amendments have been provided for the rejection of claims 1, 2, 4, 8, and 29 under 35 U.S.C. 101. Claims 1, 2, 4, 8, and 29 are drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "…a monitoring device worn by a patient…”(Claim 1, line 2, and claim 29, line 3). Thus, these claims include a human within the scope and are non-statutory. Since no arguments of amendments have been provided, this rejection is maintained. 
Rejection of claims 1, 2, 4, 8, 21, 22, 24, 28, and 29 under 35 U.S.C. 103
Applicant argues (i.e. see Remarks, pages 10-15) that there is no teaching or suggestion in Hahn in view of Sarkar, Brockway, Kremliovsky, and/or van Dam to calculate a characteristic of the second candidate P-wave, wherein the characteristic is at least one of a rate of rise of the stored P-wave, an area under the curve of the stored P-wave, and a duration of the stored P-wave; calculate, based on the calculated characteristic of the stored P- wave, an atrial conduction velocity; calculate, based on the calculated characteristic of the stored P- wave, a likelihood of atrial fibrillation or stroke; and graphically present the calculated likelihood of atrial fibrillation or stroke, and one or more of the calculated characteristic of the stored P-wave and the calculated atrial conduction velocity on the user interface, and that the only motivation to combine is found within the Applicant’s disclosure. 
Examiner respectfully disagrees. Hahn discloses calculating a characteristic of the second candidate P-wave, wherein the characteristic is at least one of a rate of rise of the stored P-wave, an area under the curve of the stored P-wave, and a duration of the stored P-wave (Hahn, par. [0087]: lines 2-10). However, Hahn does not disclose calculating, based on the calculated characteristic of the stored P- wave, an atrial conduction velocity; calculating, based on the calculated characteristic of the stored P- wave, a likelihood of atrial fibrillation or stroke; and graphically presenting the calculated likelihood of atrial fibrillation or stroke, and one or more of the calculated characteristic of the stored P-wave and the calculated atrial conduction velocity on the user interface. Therefore, in the Non-Final Rejection of 04/26/2022, Brockway, van Dam, and Li were used to disclose these limitations. 
Brockway discloses it is known to calculate an indication of a likelihood of atrial fibrillation or stroke based on the characteristic of the P-wave in order to determine the condition of the heart (Brockway, Col. 12: lines 28-36), and to use a display to present the calculated likelihood of atrial fibrillation or stroke and one or more of the calculated characteristic of the stored P-wave on the user interface (Brockway, Col. 14: lines 44-67; Figure 5: ambulatory monitoring device 701). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the display and the indication of likelihood of atrial fibrillation or stroke as taught by Brockway with the pacing therapy as taught by Hahn, because the likelihood of atrial fibrillation or stroke can be used to determine the condition of the heart in order to determine what form of pacing therapy is required, and using a display would allow healthcare providers to evaluate the presented physiological data.  
van Dam discloses it is known to calculate an atrial conduction velocity of the stored signals in order to determine the condition of the heart (van Dam, par. [0014]; Figure 8: flowchart showing velocity characteristics calculation 204 after signal collection 201). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use atrial conduction velocity calculation as taught by van Dam with the pacing therapy as taught by Hahn, because atrial conduction velocity can be used to determine the condition of the heart in order to determine what form of pacing therapy is required (Hahn, par. [0102]: lines 2-11).
Li discloses it is known to calculate a conduction velocity and display the conduction velocity on the user interface (e.g. Par. [0005]; Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to display the atrial conduction velocity as taught by Li with the pacing therapy of Hahn, because displaying the conduction velocity would allow healthcare providers to evaluate the presented physiological data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use this combination of references as doing so would provide a more complete assessment of the physiological data. Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). No additional arguments have been provided for the dependent claims. Therefore, this rejection is being maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 8, 21, 22, 24, 28, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for filtering P-waves by obtaining ECG data, calculating quality scores of the P-waves, comparing the quality scores of the P-waves to each other, and storing the P-waves with better quality scores. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 29 are directed towards a system, and claim 21 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 21, and 29 recite a system and method for filtering P-waves by obtaining ECG data, calculating quality scores of the P-waves, comparing the quality scores of the P-waves to each other, storing the P-waves with better quality scores, calculating atrial conduction velocity, calculating a likelihood of atrial fibrillation or stroke, and displaying the results. The limitation of a system and method for filtering P-waves by obtaining ECG data, calculating quality scores of the P-waves, comparing the quality scores of the P-waves to each other, storing the P-waves with better quality scores, calculating atrial conduction velocity, calculating a likelihood of atrial fibrillation or stroke, and displaying the results, as drafted in claims 1, 21, and 29, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a wearable monitoring device generic sensors, display device, and a processor. For example, calculating a quality score of two P-waves, comparing them to each other, storing the P-wave with the better score, calculating atrial conduction velocity, calculating a likelihood of atrial fibrillation or stroke, and displaying the results in the context of this claim encompasses a clinician assigning a quality score to a P-wave and comparing it with a quality score assigned to another P-wave, storing only the P-wave with the better quality score, calculating a conduction velocity and a likelihood of atrial fibrillation or stroke, and presenting the results to a user. Other than reciting a generic monitoring device, generic electrodes, a generic ECG sensor, a generic display device, and a generic processor (e.g. the communication network interface recited in claims 1, 21, and 29), nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 21, and 29 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a wearable monitoring device, generic electrodes, a generic ECG sensor, a generic display device, and a generic processor are recited at a high level of generality (i.e. as generic computer components to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Wearable monitoring devices are known in the art, as explained by Hahn et al. (US Patent Application Publication 2017/0368360 A1) in the rejection below. Simply detecting and displaying characteristics of a P-wave does not integrate the abstract idea into a practical application, as the claims still provide no means of practically using the additional elements. See MPEP 2106.04(a)(2)(III)(C).
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a wearable monitoring device, generic electrodes, a generic ECG sensor, a generic display device, and a generic processor amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claims 1, 2, 4, 8, and 29 are rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "…a monitoring device worn by a patient…”(Claim 1, line 2, and claim 29, line 3). Thus, these claims include a human within the scope and are non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  The examiner suggests using the phrase "a monitoring device adapted to be worn by a patient”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, further in view of Sarkar et al. (US Patent Number 9,603,543 B2, of record), hereinafter Sarkar, further in view of Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway, further in view of van Dam et al. (US Patent Application Publication 2004/0215238 A1, of record), hereinafter van Dam, and further in view of Li et al. (US Patent Application Publication 2016/0106376), hereinafter Li.
Regarding claims 1 and 21, Hahn teaches a system and method comprising: 
a monitoring device worn by a patient and comprising a pair of electrodes electrically coupled to an ECG sensor and configured to receive ECG data from the patient (Hahn, Figure 1: patient 10, electrodes 32 and 34, programmer 30; Par. [0068]: the cardiac monitor can be a wearable device); and 
a communications network communicating the ECG data from the monitoring device to a monitor processing center (e.g. Par. [0073]; Fig. 2: communication module 62; Fig. 3: communication module 120); 
the monitor processing center comprising: 
a user interface (e.g. Par. [0065]: the programmer can include a user interface); and 
a computer readable memory (Hahn, Figure 2: memory 54), wherein the processor is configured to:
receive the ECG data (Hahn, Figure 1: patient 10, electrodes 32 and 34, programmer 30; Figure 4: ECG data),
 detect an onset and offset of a first candidate P-wave represented in the ECG data (Hahn, par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204), calculate a quality score of the first candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the first candidate P- wave (Hahn, par. [0087]-[0088]: if a P-wave is detected and determined to be a good quality P-wave then pacing therapy is delivered; Par. [0106]: strength of the signal is used), detect an onset and an offset of a second candidate P-wave represented in the ECG data (Hahn, par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204), calculate a quality score of the second candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the second candidate P- wave (Hahn, par. [0087]-[0088]: if a P-wave is detected and determined to be a good quality P-wave then pacing therapy is delivered; Par. [0106]: strength of the signal is used), compare the quality score of the first candidate P-wave with the quality score of the second candidate P-wave (Hahn, par. [0096]: comparing the current P-wave with the previous P-wave; Fig. 6: comparing current P-wave 262 to previous P-wave 254), in response to determining, based on the comparison, that the first candidate P- wave has a lower quality score than the second candidate P-wave, discard the first candidate P-wave (Hahn, par. [0112]: comparing the current P-wave to a template, and when it doesn’t match, discarding the P-wave; par. [0111]: the template may be a prior P-wave), store, in the computer-readable memory, an indication of the second candidate P-wave (Hahn, par. [0071]), and calculate a characteristic of the second candidate P-wave, wherein the characteristic is at least one of a rate of rise of the stored P-wave, an area under the curve of the stored P-wave, and a duration of the stored P-wave (Hahn, par. [0087]: lines 2-10). 
However, Hahn fails to disclose wherein calculating the quality score of the first candidate P-wave comprises determining whether the first candidate P-wave coincides with an arrhythmia event; calculate, based on the calculated characteristic of the stored P- wave, an atrial conduction velocity; calculate, based on the calculated characteristic of the stored P- wave, a likelihood of atrial fibrillation or stroke; and graphically present the calculated likelihood of atrial fibrillation or stroke, and one or more of the calculated characteristic of the stored P-wave and the calculated atrial conduction velocity on the user interface. 
Hahn teaches it is known to use the system to detect an arrhythmia event (Hahn, par. [0079]: lines 1-5), but is silent on determining whether it coincides with a P-wave. Sarkar teaches a method and apparatus for determining atrial arrhythmia events. Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event (Sarkar, Abstract: lines 1-12) in order to detect P-waves that are representative of atrial function (Sarkar, Col. 19, lines 57-60). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Sarkar's determination of whether a P-wave coincides with an arrhythmia event in the quality score calculation of Hahn because Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event in order to detect P-waves that are representative of atrial function.
However, Hahn in view of Sarkar fails to disclose calculating, based on the calculated characteristic of the stored P- wave, an atrial conduction velocity; calculating, based on the calculated characteristic of the stored P- wave, a likelihood of atrial fibrillation or stroke; and graphically presenting the calculated likelihood of atrial fibrillation or stroke, and one or more of the calculated characteristic of the stored P-wave and the calculated atrial conduction velocity on the user interface. 
Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to calculate an indication of a likelihood of atrial fibrillation or stroke based on the characteristic of the P-wave in order to determine the condition of the heart (Brockway, Col. 12: lines 28-36), and to use a display to present the calculated likelihood of atrial fibrillation or stroke and one or more of the calculated characteristic of the stored P-wave on the user interface (Brockway, Col. 14: lines 44-67; Figure 5: ambulatory monitoring device 701).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the display and the indication of likelihood of atrial fibrillation or stroke as taught by Brockway with the pacing therapy as taught by Hahn, because the likelihood of atrial fibrillation or stroke can be used to determine the condition of the heart in order to determine what form of pacing therapy is required, and using a display would allow healthcare providers to evaluate the presented physiological data. 
	However, Hahn in view of Sarkar and Brockway fails to disclose calculating, based on the calculated characteristic of the stored P- wave, an atrial conduction velocity, and graphically presenting the calculated atrial conduction velocity on the user interface. 
van Dam teaches a system for determining cardiac condition. van Dam teaches it is known to calculate an atrial conduction velocity of the stored signals in order to determine the condition of the heart (van Dam, par. [0014]; Figure 8: flowchart showing velocity characteristics calculation 204 after signal collection 201). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use atrial conduction velocity calculation as taught by van Dam with the pacing therapy as taught by Hahn, because atrial conduction velocity can be used to determine the condition of the heart in order to determine what form of pacing therapy is required (Hahn, par. [0102]: lines 2-11).
However, Hahn in view of Sarkar, Brockway, and van Dam fails to disclose graphically presenting the calculated atrial conduction velocity on the user interface.
Li teaches methods and systems for mapping conduction velocity. Li teaches it is known to calculate a conduction velocity and display the conduction velocity on the user interface (e.g. Par. [0005]; Fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to display the atrial conduction velocity as taught by Li with the pacing therapy of Hahn, because displaying the conduction velocity would allow healthcare providers to evaluate the presented physiological data. 
Claims 1 and 21 are obvious over Hahn, Sarkar, Brockway, van Dam, and Li as indicated above. Regarding claims 2 and 22, Hahn in view of Sarkar fails to disclose wherein calculating the quality score comprises determining an average root mean square amplitude of noise between the onset and offset of the candidate P-wave. Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to use the root mean square value of successive difference between beat-to-beat values (i.e. noise) as a cardiac-based metric (Brockway, Col. 6, lines 13-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the root mean square taught by Brockway for determining the quality score of Hahn because Brockway indicates that the root mean square value is a known method for calculating the quality score of P-waves.  
Claims 1 and 21 are obvious over Hahn, Sarkar, Brockway, van Dam, and Li as indicated above. Regarding claims 8 and 28, Hahn further teaches the circuitry being configured to store in the computer-readable memory a plurality of P-waves (Hahn, par. [0071]: the device consists of memory that is used to store device data).
Regarding claim 29, Hahn teaches an electrocardiogram (ECG) monitoring system comprising: a monitoring device worn by a patient, wherein the monitoring device is implanted within the patient (e.g. Abstract: implantable device), the monitoring device comprising: (i) one or more electrodes configured to obtain ECG data from a patient (e.g. Figure 1: patient 10, electrodes 32 and 34, programmer 30); and (ii) a monitoring device communication network interface configured to transmit the obtained ECG data (e.g. Par. [0073]; Fig. 2: communication module 62; Fig. 3: communication module 120); and a monitoring center comprising: (i) a processing unit (e.g. Fig. 3: processing module 110); (ii) a user interface (e.g. Par. [0065]: the programmer can include a user interface); and (iii) a monitoring center communication network interface configured to receive the transmitted ECG data (e.g. Par. [0075]: processing module receives data through the communication module; Fig. 3); wherein the monitoring center is configured to: (i) detect an onset and an offset of a first candidate P-wave represented in the ECG data (e.g. par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204); (ii) calculate a quality score of the first candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the first candidate P-wave (e.g. par. [0087]-[0088]: if a P-wave is detected and determined to be a good quality P-wave then pacing therapy is delivered; Par. [0106]: strength of the signal is used); (iii) detect an onset and an offset of a second candidate P-wave represented in the ECG data (e.g. par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204); (iv) calculate a quality score of the second candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the second candidate P-wave (e.g. par. [0087]-[0088]: if a P-wave is detected and determined to be a good quality P-wave then pacing therapy is delivered; Par. [0106]: strength of the signal is used); (v) compare the quality Serial No.: 16/438,716-6- score of the first candidate P-wave with the quality score of the second candidate P-wave (e.g. par. [0096]: comparing the current P-wave with the previous P-wave; Fig. 6: comparing current P-wave 262 to previous P-wave 254); (vi) in response to determining, based on the comparison, that the first candidate P-wave has a lower quality score than the second candidate P-wave, discard the first candidate P-wave (e.g. par. [0112]: comparing the current P-wave to a template, and when it doesn’t match, discarding the P-wave; par. [0111]: the template may be a prior P-wave); (vii) store, in the computer-readable memory, an indication of the second candidate P-wave (e.g. Par. [0071]); and (viii) calculate a characteristic of the second candidate P-wave, wherein the characteristic is at least one of a rate of rise of the stored P-wave, an area under the curve of the stored P-wave, and a duration of the stored P-wave (e.g. par. [0087]: lines 2-10). 
However, Hahn fails to disclose wherein calculating the quality score of the first candidate P-wave comprises determining that the first candidate P-wave is not coincident with an arrhythmia event,; (ix) calculate, based on the calculated characteristic of the stored P-wave, an atrial conduction velocity; (x) calculate, based on the calculated characteristic of the stored P-wave, a likelihood of atrial fibrillation or stroke; and (xi) direct the user interface to graphically present the calculated likelihood of atrial fibrillation or stroke, and one or more of the calculated characteristic of the stored P-wave and the calculated atrial conduction velocity. 
Hahn teaches it is known to use the system to detect an arrhythmia event (Hahn, par. [0079]: lines 1-5), but is silent on determining whether it coincides with a P-wave. Sarkar teaches a method and apparatus for determining atrial arrhythmia events. Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event (Sarkar, Abstract: lines 1-12) in order to detect P-waves that are representative of atrial function (Sarkar, Col. 19, lines 57-60). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Sarkar's determination of whether a P-wave coincides with an arrhythmia event in the quality score calculation of Hahn because Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event in order to detect P-waves that are representative of atrial function.
However, Hahn in view of Sarkar fails to disclose calculating, based on the calculated characteristic of the stored P- wave, an atrial conduction velocity; calculating, based on the calculated characteristic of the stored P- wave, a likelihood of atrial fibrillation or stroke; and graphically presenting the calculated likelihood of atrial fibrillation or stroke, and one or more of the calculated characteristic of the stored P-wave and the calculated atrial conduction velocity on the user interface. 
Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to calculate an indication of a likelihood of atrial fibrillation or stroke based on the characteristic of the P-wave in order to determine the condition of the heart (Brockway, Col. 12: lines 28-36), and to use a display to present the calculated likelihood of atrial fibrillation or stroke and one or more of the calculated characteristic of the stored P-wave on the user interface (Brockway, Col. 14: lines 44-67; Figure 5: ambulatory monitoring device 701).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the display and the indication of likelihood of atrial fibrillation or stroke as taught by Brockway with the pacing therapy as taught by Hahn, because the likelihood of atrial fibrillation or stroke can be used to determine the condition of the heart in order to determine what form of pacing therapy is required, and using a display would allow healthcare providers to evaluate the presented physiological data. 
	However, Hahn in view of Sarkar and Brockway fails to disclose calculating, based on the calculated characteristic of the stored P- wave, an atrial conduction velocity, and graphically presenting the calculated atrial conduction velocity on the user interface. 
van Dam teaches a system for determining cardiac condition. van Dam teaches it is known to calculate an atrial conduction velocity of the stored signals in order to determine the condition of the heart (van Dam, par. [0014]; Figure 8: flowchart showing velocity characteristics calculation 204 after signal collection 201). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use atrial conduction velocity calculation as taught by van Dam with the pacing therapy as taught by Hahn, because atrial conduction velocity can be used to determine the condition of the heart in order to determine what form of pacing therapy is required (Hahn, par. [0102]: lines 2-11).
However, Hahn in view of Sarkar, Brockway, and van Dam fails to disclose graphically presenting the calculated atrial conduction velocity on the user interface.
Li teaches methods and systems for mapping conduction velocity. Li teaches it is known to calculate a conduction velocity and display the conduction velocity on the user interface (e.g. Par. [0005]; Fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to display the atrial conduction velocity as taught by Li with the pacing therapy of Hahn, because displaying the conduction velocity would allow healthcare providers to evaluate the presented physiological data. 
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, further in view of Sarkar et al. (US Patent Number 9,603,543 B2, of record), hereinafter Sarkar, further in view of Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway, further in view of van Dam et al. (US Patent Application Publication 2004/0215238 A1, of record), hereinafter van Dam, and further in view of Li et al. (US Patent Application Publication 2016/0106376), hereinafter Li, as applied to claims 1, 2, 21, and 22 above, and further in view of Kremliovsky et al. (US Patent Application Publication 2007/0219453 A1, of record), hereinafter Kremliovsky. 
Claims 2 and 22 are obvious over Hahn, Sarkar, Brockway, van Dam, and Li as indicated above. Regarding claims 4 and 24, Hahn in view of Sarkar and Brockway fail to disclose wherein the circuitry is configured to detect an onset of the first candidate P-wave using a Hilbert transform. Kremliovsky teaches a method of detecting a physiological condition, such as ventricular fibrillation. Kremliovsky teaches it is known to use a Hilbert transform for ECG signal detection (Kremliovsky, par. [0038]: lines 1-5; par. [0040]: lines 1-4), since it reduces the effect of noise on the signal. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Hilbert transform as taught by Kremliovsky in place of the wavelet transform as taught by Hahn because using a Hilbert transform to detect an onset of the P-wave reduces the effect of noise on this signal, which can be very high in biological systems, and reducing the effect of noise on this signal will result in correct detection of the onset of the P-wave.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (US Patent Application Publication 2016/0213270) teaches a method and medical device for detecting a cardiac event. Cao teaches it is known to compare P-waves to each other. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792